Citation Nr: 1139024	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability of the left thumb associated with infection by methicillin-resistant staphylococcus aureus (MRSA) and treatment following a surgical procedure performed on October 25, 2007.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In August 2010, the Veteran presented hearing testimony before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran did not request a hearing before the Board.  

The Board received a letter from the Veteran in June 2011.  The Veteran's letter has not been considered by the RO in the first instance, and the Veteran has not waived his right to its initial consideration of new evidence by the RO.  However, upon review, the Board finds that the argument set forth by the Veteran in the letter is essentially duplicative of arguments contained in earlier statements which were previously submitted by him and considered by the RO.  For that reason, a remand for preliminary RO review is unnecessary, and the Board will proceed and consider the Veteran's letter in conjunction with its review of the Veteran's appeal.  


FINDINGS OF FACT

A preponderance of the evidence is against finding that the Veteran has additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable in the course of such medical care.


CONCLUSION OF LAW

The Veteran is not entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability of the left thumb associated with infection by methicillin-resistant staphylococcus aureus (MRSA) and treatment following a surgical procedure performed on October 25, 2007.  38  U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  


If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated.

The RO advised the Veteran of what the evidence must show to support his claim for compensation under 38 U.S.C.A. § 1151 in a notice letter sent in January 2008, which was sent prior to the initial denial of the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim at that time.  

In regard to Dingess notice requirements, the Board notes that the Veteran has not been provided with notice of how VA assigns a disability rating and effective date once the award of benefits has been established.  However, for reasons explained below, his claim is being denied.  Thus, no disability rating or effective date will be assigned rendering the lack of notice regarding these notice elements moot.  

Therefore, because the Veteran was provided with adequate notice with respect to his claim by way of the January 2008 notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

In regard to VA's statutory duty to assist, the Board notes that treatment records adequately identified as relevant to the claim have been obtained to the extent possible, and are associated with the claims folder.  Written statements from the Veteran are also included in the claims folder.   The record further shows that the Veteran underwent medical examination in November 2010 and a medical opinion was obtained based on review of the claims folder as well as examination and interview of the Veteran at that time.  The examination report is deemed adequate for the purposes of this adjudication.  

In this regard, the Board has considered the assertion by the Veteran's representative that the medical opinion obtained by an examiner at the Houston VAMC, the facility at which the Veteran alleged receiving improper medical care, was biased.  He asserts the Houston VAMC is unable to provide a fair and unbiased opinion in its review of his claim.  The representative cited the fact that the November 2010 VA examiner made reference to the fact that the Veteran had been turned down for this compensation before in the examination report as evidence of a pre-existing bias on the part of the examiner.  Further, the representative contends that the November 2010 VA medical examiner (J.C., PA-C) lacked the requisite level of specialized medical expertise to provide the opinion and, alternatively, that an opinion should be obtained from a board certified specialist.  See Statement of Accredited Representative in Appealed Case dated February 1, 2011.  

However, upon review, the Board finds no evidence of any bias on the part of the VA medical examiner, nor do we agree that the disability picture in this case is so complex that it requires a medical opinion from a physician specialist.  Regarding the representative's concern of pre-existing bias, the Board notes that the November 2010 VA medical examiner is not shown to have been involved in any treatment that the Veteran received for his left thumb at the Houston VAMC, and he based his conclusion on review of the claims folder and examination and interview of the Veteran.  While he did comment in passing on the fact that the Veteran had been denied for this compensation previously, the comment merely reflects what is shown in the record and does not indicate bias on his part.  The examination report provides a thorough summary of relevant entries pertaining to the Veteran's history of treatment for his left thumb, and the medical opinion is supported by a well-reasoned rationale.  Regarding the assertion that a physician's assistant does not have the requisite medical expertise to provide a well informed medical opinion, the Board finds that the argument is without merit.  J.C. is trained in medical matters, and provided a well-reasoned medical opinion based on the documentation contained in the claims folder and the in-person examination.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is seeking compensation for additional disability involving his left thumb which he believes is due to treatment he received at the Houston VAMC.  

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 in 2005, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares such veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Where additional disability has been caused by a veteran's failure to follow properly given medical instructions, such disability may not be found to have been caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

In his December 2007 claim, on VA Form 21-4138, the Veteran wrote that he had suffered infection of the left thumb due to surgery performed at the Houston VAMC on October 25, 2007.  He explained that, since the surgery, he had contracted MRSA (methicillin-resistant staphylococcus aureus) in the hospital, and that the condition had caused restricted use of his left arm.  He further noted that he was on intravenous antibiotics in an attempt to prevent the infection from spreading beyond the bones in his left hand.   

In evaluating the Veteran's claim herein, the Board will consider whether the evidentiary record shows that he has additional disability caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).  

The operative notes pertaining to the October 25, 2007, surgery are of record.  They show a pre-operative diagnosis of left basilar thumb arthritis and left thumb interphalangeal (IP) joint cystic lesion.  The Veteran was noted to have undergone a left thumb carpometacarpal joint hematoma distraction arthroplasty and IP joint debridement and fusion.  The post-operative diagnosis was noted to be the same as the pre-operative diagnosis.  In the Indications for Procedure portion of one operation report, the surgeon wrote that the Veteran had a long-standing history of left thumb pain and swelling for the past several years and complained of left IP joint pain with motion in any activity.  After pre-operative evaluation, it was noted that the Veteran had completely subluxated the left thumb basilar joint as well as a cystic mass over his IP joint.  Operative intervention as well as a synovial biopsy during the procedure was deemed appropriate.  The operative note further reveals that informed consent was obtained after discussion of the risks and benefits of operative intervention.     

Approximately six weeks later, the Veteran presented for treatment of left thumb pain and swelling, which was initially treated with prescribed antibiotics and splint adjustment.  On October 7, 2007, the Veteran explained to a VA occupational therapist that his thumb had begun to hurt and had become red and swollen the day before.  Redness and swelling continued to be noted at follow-up appointments and, on December 21, 2007, a diagnostic impression of left thumb infection was made.  

On the December 21, 2007, emergency room note, it was noted that the Veteran had been seen three days before, at which time he had been advised to be admitted for intravenous (IV) antibiotics, but declined.  Now, on the later visit, the Veteran was admitted to the hospital for IV antibiotics to treat the wound to his left thumb, which had developed cellulitis.  


Two days later, on December 23, 2007, a treating resident physician noted that the Veteran's wound was improving but might involve osteomyelitis, for which prolonged IV antibiotics was recommended.  The physician wrote that the Veteran was adamant about leaving that day and would leave against medical advice (AMA).  The physician further commented that she discussed the possibility of loss of the thumb with the Veteran.  

On December 25, 2007, the Veteran was readmitted to the hospital to receive treatment for the left thumb and received further IV antibiotics to treat his infection. 

On December 28, 2007, the resident physician noted "much improved cellulitis" with no drainage on physical examination of the left thumb wound, but noted that the Veteran complained of feeling claustrophobic and admitted that he was having a hard time staying at the hospital.  The physician then wrote that the Veteran needed a longer course of antibiotics.  The physician said a peripherally inserted central catheter (PICC) would be requested for outpatient antibiotics.  

On December 29, 2007, the Veteran was noted to be "up and about" with no complaints.  The nurse noted that his left thumb wound was intact, open to air, and was being kept elevated.  The thumb was noted to be a little red and swollen, but the Veteran reported that it had been much worse before.  

The following day, a nurse noted that the Veteran was sitting and reading a book with no complaints voiced.  She noted that his left thumb looked better and was not as swollen or red.  

On December 30, 2007, it was noted that the Veteran's wound was improving, and that IV antibiotics for six weeks was the planned treatment.

On December 31, 2007, it was again noted that the Veteran's wound was improved, with mild erythema and no drainage.  A PICC line was requested for long-term home IV antibiotics for presumed osteomyelitis of the thumb (i.e., infected pin sites from the arthroplasty).  The Veteran again complained of feeling as if the room were closing in.  It was noted that he was still smoking.  That same day, he was informed that he was to have a PICC line inserted on January 2, 2008, and would have a team visit his address to help with home antibiotic therapy.  The Veteran later became angry, however, and walked out AMA after getting his "ivpb".  His PICC line had not yet been inserted at that time.  

A January 1, 2008, VA treatment record notes that the Veteran left AMA.  The resident plastic surgery resident noted that he would contact the Veteran regarding placement of the PICC line and antibiotics.  He noted that the Veteran had psychiatric issues and had left against medical advice before.

On January 2, 2008, a VA physician resident noted that the Veteran had left AMA two days before during his second admission for IV antibiotics and wound care for left thumb abscess/cellulitis in setting of arthroplasty with post-operative purulent draining from pin sites.  She noted that the Veteran had also left AMA during his first admission, and refused admission on two prior clinic visits.  She added that he had undergone incision and drainage (I&D) twice and was given oral antibiotics on all occasions, including the first time he left AMA, a situation in which they did not normally give discharge medications.  She then noted that she had cancelled the PICC line insertion for that day because the Veteran had left AMA two days before and was very abrasive with the IV antibiotics consult nurse, who now said he was not eligible for home IV antibiotics due to concern for adherence to the prescribed regiment and allowing the nurse to make home visits.  She added that the Veteran's controlling, explosive, angry, and claustrophobic behavior made working with him very difficult and, and that, despite being repeatedly offered the appropriate therapy for his infection, he had repeatedly been non-compliant with their plans.  She then wrote that, at that point, the only option was to offer sub-optimal therapy, which was likely to fail, because his behavior had now made him ineligible for home IV antibiotic therapy and he refused to stay for inpatient IV antibiotics for his thumb osteomyelitis.  She further commented that they had repeatedly recommended that the Veteran stop smoking because it decreased his change of overcoming the infection.  However, he had said he could not comply due to his anxiety.  The plastic surgery resident physician, in a January 8, 2008, addendum, stated that he agreed with the above and reiterated that the Veteran was a very difficult patient to deal with, although usually compliant with treatment after the explosive episode was done.  Oral antibiotics were to be started.

On January 22, 2008, the plastic surgery resident discussed with the Veteran the need to be seen every Tuesday for wound checks and laboratory workups because he was on an oral antibiotic for treatment of his left thumb.  When the Veteran presented for follow-up the following week, he stated that the antibiotic was not very palatable but had no other complaints.  He stated that he wanted to come into the hand clinic every other Tuesday instead of every week.  His six-week course of antibiotics was scheduled to end on February 13, 2008.   

On February 26, 2008, it was noted that the Veteran had a failed left thumb IPJ fusion.  He was scheduled for debridement and possible repeat fusion of the thumb IPJ.  He continued to have pain with activity, and had concluded his course of antibiotics.  

On March 7, 2008, it was noted that the Veteran was scheduled for debridement of the left thumb IP joint with possible bone graft and external fixator for fusion.  It was also noted that there remained the possibility of amputation at the IP joint, as a last resort.  That same day, the Veteran underwent irrigation and debridement with amputation at the level of the IP joint.  The pre-operative and post-operative diagnosis was left thumb osteomyelitis.  The Veteran's informed consent was obtained after discussion of the risks and benefits of operative intervention, to include possible amputation.  After the surgery, the Veteran was advised that it would be best for him to remain in the hospital to be given a course of IV antibiotics, but he refused to stay.  As a result, the physicians placed him on an oral antibiotic to cover what was thought to be a "gram-positive" infection. 

In a follow-up appointment four days later, on March 11, 2008, a candida infection was shown.  As a result, the examining physician changed the antibiotic regimen.  The Veteran noted no new complaints.  


On March 14, 2008, the Veteran complained that his infection was getting worse, and presented for evaluation at the orthopedic surgery clinic.  The examining physician noted that the Veteran had chronic infection of the left thumb and told him to continue meticulous local wound care as previously instructed.  She also prescribed an additional medication (i.e., diflucan) for treatment of the infection.  The Veteran was already taking cipro.  

In a history and physical note dated March 19, 2008, the Veteran's history of left thumb infection since IP joint fusion in October 2007 and subsequent development of an abscess, admission for IV antibiotics, and then oral antibiotics was noted.  The examining physician noted that the Veteran's recovery had been complicated by the Veteran's noncompliance, including multiple episodes of leaving AMA, refusing antibiotics and /or admission.  He noted that the Veteran had been seen in the clinic the day before with worsening infection of the left thumb wound while on oral antibiotics, and presented that day for hospital admission.  It was noted that the Veteran was extremely agitated and was yelling at nurses and other ancillary staff.  

In the infectious disease note dated the same day, it was noted that, due to the presence of candida albicans and possible serratia and klebsiella as the cause of osteomyelitis, the plan was to perform I&D, then give IV/oral antibiotics to prevent its spread.  Then, the physicians noted that they would intervene in one week with amputation.  Amputation was determined to be the likely treatment because candida osteomyelitis would require extended antibiotic therapy and the Veteran did not have a track record of compliance.  

On March 20, 2008, the Veteran underwent left distal thumb amputation for treatment of left thumb osteomyelitis.  It was noted that he was prescribed Linezolid and Ciprofloxacin for antibiotic treatment of his infection, but was unlikely taking the medication at the time of the bone biopsy.  

The Veteran was discharged on March 22, 2008, with instructions to take oral antibiotics for four to six weeks.  The progression of the stump was to be followed in the clinic.  The discharge summary notes that the Veteran whad been 

noncompliant with antimicrobials and, as a result, his left thumb required amputation.  It was noted that the Veteran's post-operative recovery had been uneventful.  The discharge diagnosis was osteomyelitis of the left thumb.  

The Veteran underwent a medical examination in November 2010, and the examination report is of record.  The examiner provided a thorough summary of the Veteran's medical history as it pertains to treatment of his left thumb, based on review of the claims folder and interview and examination of the Veteran.  The November 2010 VA medical opinion is the only medical opinion of record pertinent to the issues raised in this appeal.  

After providing a thorough rationale for his opinion and citing to pertinent treatment records, the examiner concluded that there was no indication in any of the Veteran's VA treatment records of negligence, maltreatment, or medical care that was below the standard of care.  He wrote that the operative procedures which were done were done cleanly without indication of contamination or surgical mishap, and all of the notes show very appropriate treatment and follow-up.  He also remarked that the Veteran had been warned on multiple occasions that his actions could result in serious consequences, including loss of the thumb.  The examiner also noted that the records show repetitive note-taking pertaining to the Veteran's non-compliance and non-adherence to instructions and follow-up.   

The examiner further commented that it is quite obvious that the Veteran's non-compliance resulted in his subsequent amputation of the digit.  He again explained that it was made quite clear to the Veteran on multiple occasions by providers that his non-compliance behavior would lead to this type of situation.  Thus, the amputation was not a consequence of which the Veteran was not aware during the time he was being treated.  The examiner further added that the Veteran's non-compliance was rampant throughout all of his VA treatment notes and that this was the resultant factor involved in the subsequent amputation of the distal digit of the left thumb.  


Thus, the VA treatment records document the Veteran's repeated non-compliance with medical advice from the time of his surgery in October 2007 through March 2008.  In addition, the well-reasoned medical opinion from the November 2010 medical examiner attributes the amputation of the Veteran's left thumb to his repeated non-compliance.  The examiner found no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  

While the Board recognizes the Veteran's arguments that VA initially performed improper surgeries on him and, consequently, had to undergo additional multiple surgeries unnecessarily, there is no competent medical evidence of record to support this assertion.  The Veteran, as a lay person, does not have the requisite medical expertise to provide a competent opinion regarding the propriety of his care at VA.  On the other hand, the November 2010 VA medical examiner is trained in medical matters, and found that there was no evidence of improper or negligent care by VA.  He instead attributed the left thumb amputation to the Veteran's repeated non-compliance with medical advice during the course of treatment.  Because the VA physician, unlike the Veteran, is competent to provide such an opinion, the Board affords his opinion greater probative value.  Further, although the Veteran has explained that he left AMA prior to the third surgery to arrange for the care for his two dogs, his explanation does not adequately address his repeated unwillingness, on multiple occasions, to adhere to medical advice.  

As stated above, additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  Because the preponderance of the evidence shows that any additional disability involving the left thumb is due to the Veteran's failure to follow medical advice, we find that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for disability of the left thumb associated with infection by methicillin-resistant staphylococcus aureus and treatment following a surgical procedure performed on October 25, 2007, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


